DETAILED ACTION
This is responsive to the amendment dated 12/3/21. Claims 1 - 20 and 22 are currently pending. Claim 22 was previously withdrawn. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, there is a lack of antecedent basis for “the drain” in lines 4 and 3, respectively. 
The remaining claims are indefinite insofar as they depend from a rejected base claim. 
Claim Rejections - 35 USC § 103
Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aboagye (GB 2548895) in view of Giesler et al. (US 6,212,700 hereinafter Giesler).
Regarding claim 1, Aboagye discloses a toilet (100) comprising a frame (114); a floating bowl (108) which is built into the toilet (note that “built in” is sufficiently broad as to encompass the attachment of the strain gauge to the rim), at least one outlet from the 
Aboagye does not explicitly show that the at least one outlet from the bowl is in fluid connection with a drain. Attention is turned to Giesler which teaches a similar toilet (fig.4) including a frame (111) and a built in bowl (112) supported by the frame, the bowl having an outlet (near 116 sealed by 109), the outlet in fluid communication (via seal 36, frame 106, 126, valve 109, and opening 38) with a drain (40). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a sealed fluid connection between the outlet and drain/waste pipe of Aboagye, similar to that taught by Giesler, in order to directly connect the floating bowl to the waste pipe/drain to prevent waste from seeping between the bowl and frame and causing an unsanitary condition. 
Regarding claim 8, Aboagye discloses at least one sensor for determining at least one property of excreta (140, electronic probes)(p. 10, ln. 5 - 8).
Regarding claim 10, Aboagye discloses at least one sensor for determining health and wellness data about the user (140, electronic probes)(p. 10, ln. 5 - 8). Note that information about the urine or feces constitutes health and wellness data.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aboagye and Giesler, as applied to claim 1, in view of Borkholder et al. (US 2016/0374619 hereinafter Borkholder).
Regarding claim 2, Aboagye as modified shows all of the instant invention as discussed above, but does not show a seat which is supported by at least one weight sensor on the frame, configured to measure at least a portion of the weight, and communicate that data to the processor. Attention is turned to Borkholder which teaches that it is known to support a toilet seat (fig. 1) on a frame (e.g., the rim) by using standoffs (fig. 6), the standoffs incorporating load or force sensors (para. [0050], [0051]) which can measure the subject’s weight, and them communicates that data to a processor (para. [0076]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the device of Aboagye with a seat and weight sensor, similar to that taught by Borkholder, and have the data communicated to the processor, so that more useful information about the status of a user can be garnered. 
Claims 3, 4, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aboagye and Giesler, as applied to claim 1, in view of Kamiya et al. (US 2009/0288245 hereinafter Kamiya).
Regarding claim 3, Aboagye as modified by Giesler shows all of the instant invention as discussed above, and under the proposed modification further shows that there is a seal (36) located at the at least one outlet (Giesler, fig. 4). But the combination does not show that the seal is low-load bearing.  Attention is turned to Kamiya which teaches a ‘low load’ bearing seal (3) connecting the outlet of the toilet (1c) to the sewer pipe (2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have substituted the seal between outlet and the waste pipe/drain in the device of Aboagye as modified for an enhanced seal between the outlet and drain 
Regarding claim 4, Aboagye as modified does not specify that the seal is an S-seal, however, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided multiple pleats in the seal of Kamiya so as to create an S-shape, in order to allow for a wider connection tolerance/further flexibility between the bowl outlet and sewer pipe. It is noted that applicant does not state that the particular shape of the seal provides and benefit, solves a stated problem, or has an unexpected result.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP 2144.04 (IV)(B).   
Regarding claim 12, Aboagye discloses a toilet (100); a floating bowl (108) note that “built in” is sufficiently broad as to encompass the attachment of the strain gauge to the rim, at least one outlet from the bowl (at 110 sealed by 112); at least one bowl weight sensor (118)  supporting the weight of the bowl and configured to detect the weight of anything added to the bowl (p. 8, ln. 8-10; p. 10, ln. 26-30).
Aboagye does not explicitly show that the at least one outlet from the bowl is in fluid connection with a drain. Attention is turned to Giesler which teaches a similar toilet (fig.4) including a frame (111) and a built in bowl (112) supported by the frame, the bowl having an outlet (near 116 sealed by 109), the outlet in fluid communication (via seal 36, frame 106, 126, valve 109, and opening 38) with a drain (40). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a sealed fluid connection between the outlet and drain/waste pipe of Aboagye, similar to that taught by Giesler, in order to directly connect the floating bowl to the waste pipe/drain to prevent waste from seeping between the bowl and frame and causing an unsanitary condition. 
The combination accordingly shows all of the instant invention as discussed above and further shows that there is a seal (36) located at the at least one outlet (Giesler, fig. 4). But the combination does not show that the seal is low-load bearing.  
Regarding claim 13, Aboagye as modified does not specify that the seal is an S-seal, however, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided multiple pleats in the seal of Kamiya so as to create an S-shape, in order to allow for a wider connection tolerance/further flexibility between the bowl outlet and sewer pipe. It is noted that applicant does not state that the particular shape of the seal provides and benefit, solves a stated problem, or has an unexpected result.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP 2144.04 (IV)(B).   
Regarding claim 19, Aboagye also shows at least one sensor for determining at least one property of excreta (140, electronic probes)(p. 10, ln. 5 - 8).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aboagye and Giesler, as applied to claim 1, in view of Lee et al. (US 2020/0299946 hereinafter Lee).
Regarding claim 5, Aboagye shows all of the instant invention as discussed above, but does not show that the at least one outlet is two outlets.  Attention is turned to Lee which teaches a toilet having a bowl (110) with two outlets, one for urine (at 141) and the other for feces (at 110b).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the bowl structure of Aboagye with a divider and two outlets, one for urine and the other for feces, to allow for separation of and concurrent analysis of feces and urine. 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboagye, Giesler, and Lee, as applied to claim 5, in view of Kamiya. 
Regarding claim 6, Aboagye as modified by Giesler and Lee show all of the instant invention as discussed above. Under the proposed modification, it would be obvious to the ordinary artisan also sealingly fluidly connect the first and second outlets from the bowl the drain/waste pipe in the manner taught by Giesler so as to prevent waste from seeping between the bowl and toilet frame and causing an unsanitary condition.
But, the combination does not explicitly show that the seal of each outlet is low-load bearing. Attention is turned to Kamiya which teaches a ‘low load’ bearing seal (3) connecting the outlet of the toilet (1c) to the sewer pipe (2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have substituted the seal between outlet and the waste pipe/drain in the device of Aboagye as modified for an enhanced seal between the outlet and drain that does not transfer weight, thereby frustrating the purpose of the strain gauge of Aboagye.
Regarding claim 7, Aboagye as modified does not specify that the seals are S-seals, however, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided multiple pleats in the seal of Kamiya so as to create an S-shape, in order to allow for a wider connection tolerance/further flexibility between the bowl outlet and sewer pipe. It is noted that applicant does not state that the particular shape of the seal provides and benefit, solves a stated problem, or has an unexpected result.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP 2144.04 (IV)(B).   
Claims 9 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboagye and Giesler, as applied to claims 1 and 8, in view of Hall et al. (US 2016/0000378, hereinafter Hall).
Regarding claim 9, Aboagye as modified shows all of the instant invention as discussed above, but is silent as to the particulars of the at least one sensor. Attention is turned to Hall which teaches that it is known to use temperature gauges, gas analyzers, and weight sensors to determine properties of the excreta (para. [0084]). It would have been obvious to use sensors, like those taught by Hall, to determine information about the feces and/or urine, since these are common means in the art for measuring and testing. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Regarding claims 10 and 11, Aboagye as modified shows all of the instant invention as discussed above, and provides an excreta sensor as discussed above, but does not provide an additional sensor for detecting health and wellness data about a user from the group as claimed.  Attention is again turned to Hall, which teaches that it is known to provide a combination of a plurality of types of sensors, including excreta sensors (para. [0084]) and other health and wellness sensors (para. [0081]), including spectrometer sensors, chromatographs, gas analyzers, temperature gauges, and others (para. [0081]). It would have been obvious to one having ordinary skill in the art to have provided additional sensors in the device of Aboagye so that more information can be garnered about a user in a noninvasive fashion (Hall, para. [0002]).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboagye, Giesler, and Kamiya, as applied to claim 12, in view of Borkholder. 
Regarding claims 14 and 15, Aboagye as modified shows all of the instant invention as discussed above, and further provides a processor (PCB 136) receiving data from the at least one bowl weight sensor (p. 11, ln. 15-21),  but does not show a seat which is supported by at least one weight sensor, configured to measure at least a portion of the weight, and communicate that data to the processor. Attention is turned to Borkholder which teaches that it is known to support a toilet seat (fig. 1) on a toilet by using standoffs (fig. 6), the standoffs incorporating load or force sensors (para. [0050], [0051]) which can measure the subject’s weight, and them communicates that data to a processor (para. [0076]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the device of Aboagye with a seat and weight sensor, similar to that taught by Borkholder, and have the data communicated to the processor, so that more useful information about the status of a user can be garnered. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aboagye, Giesler, and Kamiya, as applied to claim 12, in view of Lee. 
Regarding claim 16,  Aboagye as modified shows all of the instant invention as discussed above, but does not show that the at least one outlet is two outlets.  Attention is turned to Lee which teaches a toilet having a bowl (110) with two outlets, one for urine (at 141) and the other for feces (at 110b).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the bowl structure of Aboagye as modified with a divider and two outlets, one for urine and the other for feces, to allow for separation of and concurrent analysis of feces and urine. 
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboagye, Giesler, and Kamiya, as applied to claim 12, in view of Hall et al. (US 2018/0084959 hereinafter Hall ‘959).
Regarding claims 17 and 18, Aboagye as modified shows all of the instant invention as discussed above, but does not show handles with at least one sensor for detecting health and wellness data from a user.  Attention is turned to Hall ‘959 which teaches that it is known to provide a toilet (fig. 1) with handles (104) for a user to grasp which are also fitted with PPG sensors (110) for determining health and wellness data from the user (para. [0020], [0021]).  It would have been obvious  to one having ordinary skill in the art at the time of effective filing to have provided the toilet of Aboyge with handles and sensors so that additional health information can be garnered in an noninvasive manner. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboagye, Giesler, and Kamiya, as applied to claim 19, in view of Hall. 
Regarding claim 20, Aboagye shows all of the instant invention as discussed above, but is silent as to the particulars of the at least one sensor. Attention is turned to Hall which teaches that it is known to use temperature gauges, gas analyzers, and weight sensors to determine properties of the excreta (para. [0084]). It would have been obvious to use sensors, like those taught by Hall, to determine information about the feces and/or urine, since these are common means in the art for measuring and testing. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to claim 1 and Aboagye, applicant argues that the insert 108 is not a bowl. The Examiner respectfully disagrees. Applicant is referred to figure 4 which clearly shows that insert 108 is a bowl structure.  As to applicant’s argument that because Aboagye is adapted to be inserted into the toilet, it cannot be considered “built in” as claimed, the Examiner notes that “built in” is sufficiently broad as to encompass constructions including attachment, such as the attachment of the bowl to the toilet via the strain gauge 118. Applicant is also referred to the new reference of record, Geisler, which does teach a built in toilet bowl. 
With respect to claim 3 and 12, Applicant’s argument that Kamiya does not teach a low load bearing seal are not persuasive. Applicant’s specification at para. [0054] defines “a low-load bearing seal” as broadly referring to any plumbing connection designed to reduce or eliminate support of weight between the connected plumbing fixtures.  Applicant’s drawings at fig. 11a illustrate a gasket having connections between the outlet and the drain and a flexible span of material between the connections, where the outlet ‘floats’ relative to the drain pipe. This is the same structure which is illustrated at figure 5 of Kamiya.  That the tightening belt fixes the gasket under 41a is immaterial to the way the outlet of the toilet connects to drain pipe via the span of flexible material. The span of material between the outlet of the bowl (at 1c) and the waste pipe (41) allow the outlet to ‘float’ relative to the waste pipe in the same manner as proposed by applicant and therefore meets the limitation of a ‘low-load bearing seal’ as claimed.  
With respect to the combination of Aboagye and Kamiya, applicant’s arguments are moot in view of the new grounds of rejection with Geisler which teaches a bowl insert which is sealed and fluidly connected to the drain/waste pipe. See the rejection discussed above. 
Applicant does not substantively argue the remaining claims apart from noting their dependencies on claims 1 and 12. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guenther (DE 3631693) teaches a toilet having a weight measuring insert (25), of interest to the instant invention as representative of the state of the art, but does not show that the insert floats relative to the toilet frame.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754